Citation Nr: 0843132	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-34 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
January 1972; he died in April 2006.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in November 2008; a 
transcript of that hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in the Army from December 1941 to January 
1972; he died in April 2006.  The appellant, his widow, has 
filed a claim for dependency and indemnity compensation (DIC) 
for service-connected death benefits.  Statements and 
testimony received since December 2006 reflect the 
appellant's assertion that the veteran's exposure to a 
variety of materials during service, including asbestos, 
Agent Orange, gunfire smoke, and photoprocessing chemicals, 
led the veteran to develop chronic respiratory and pulmonary 
problems post-service.  According to the appellant, these 
disabilities contributed to the veteran's death because they 
prevented treatment of his colon cancer.  

The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2008).  
This question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  Id.  

At the time of the veteran's death he was service-connected 
for noncompensable residuals of a right (major) index finger 
fracture, right (major) thumb fracture, and distal left 
fibular fracture, as well as a calcified granuloma of the 
left apex (claimed as a spot due to frostbite).  The causes 
of death listed on the veteran's death certificate include 
arrhythmia, respiratory arrest secondary to chronic 
obstructive pulmonary disease (COPD), metastatic colon 
cancer, and acute renal failure.  There is also a note 
indicating that COPD is not the primary cause of death, but 
rather a "contributory cause of death."  

The veteran is not currently service-connected for COPD.  
However, review of the current medical evidence of record 
reflects that in 1996 the veteran was diagnosed as having 
chronic bronchitis as a component of his COPD (in addition to 
emphysema and reactive airway disease).  See Pensacola Naval 
Hospital (PNH) Clinical Record dated March 8, 1996.  The 
competent evidence shows that obstructive lung disease was 
first diagnosed by a July 1976 pulmonary function test (PFT).  
See PNH PFT Report dated July 16, 1976.  There is also 
evidence of multiple post-service bouts of bronchitis 
beginning in December 1977.  See PNH Clinical Records dated 
December 2, 1977, January 26, 1982, February 28, 1983, May 9, 
1983, January 25, 1984, January 5, 1985, February 28, 1985, 
July 26, 1990, January 5, 1991, January 20, 1994, and 
December 24, 1995.  

The veteran's service treatment records show that he was 
treated for "acute bronchitis" in November 1960.  See 
Promotion Physical Examination Report dated November 23, 
1960.  He was also treated for "bronchitis" and "chronic 
bronchitis" in May 1962 and November 1969, respectively.  
However, the veteran's September 1971 retirement physical is 
silent for any clinical abnormalities of the lungs and/or 
chest; a chest X-ray was negative.  Following his service 
separation examination, the veteran complained of a 
persistent cough and chest congestion.  See Service Treatment 
Record dated January 11, 1972.  Examination of the lungs was 
clear, and no diagnosis was provided.  Id.  

Although the veteran was diagnosed with "chronic 
bronchitis" during service, there is nothing to indicate 
that he had such disability on separation.  Moreover, it is 
not clear whether the chronic bronchitis that was found to be 
a part of the veteran's COPD prior to his death is related to 
his chronic bronchitis during service.  Nevertheless, the 
Board finds that the competent evidence of chronic bronchitis 
during service, when considered in conjunction with the 
veteran's numerous post-service bouts of bronchitis and 
competent medical evidence that chronic bronchitis is a 
component of his COPD, suggests that a contributory cause of 
the veteran's death (COPD) may have been related to his 
military service.  The Board observes that it is not free to 
make its own medical determinations; rather, it must rely on 
competent evidence from a medical professional.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
is of the opinion that a remand is necessary to obtain a 
medical opinion addressing the issue of whether the veteran's 
COPD, including chronic bronchitis, is related to his 
military service.  See 38 U.S.C.A. § 5103A(a) (West 2002); 
Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Additionally, the Board finds that a remand is necessary to 
obtain outstanding medical records that are relevant to the 
current claim on appeal.  See 38 C.F.R. § 3.159(c) (2008).  
Specifically, none of the records associated with the 
veteran's terminal stay at West Florida Hospital have been 
requested.  Clearly these records are pertinent to the issue 
at hand.  Furthermore, the appellant testified that the 
veteran has received all treatment at the Naval hospital in 
Pensacola, Florida for the past thirty years.  Review of the 
claims folder reveals that records dated through 1997 are of 
record.  More recent records, however, have not yet been 
requested.  Reasonable efforts should therefore be made to 
obtain records from the Pensacola Naval Hospital and West 
Florida Hospital while this appeal is on remand.  Id.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) recently held in Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), that when adjudicating a claim for DIC, VA 
must perform a different analysis depending upon whether a 
veteran was service connected for a disability during his or 
her lifetime, and concluded generally, that 38 U.S.C.A. § 
5103(a) notice for a DIC case must include (1) a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death, (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition, 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service connected.  Based on the Board's preliminary 
review of the claim and the January 2007 notice provided to 
the appellant pursuant to the VCAA, the Board finds that 
remand is also required so that the appellant can be provided 
with a new VCAA notice letter that more fully complies with 
the Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide the appellant with a new VCAA 
notice letter, noting (1) a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death, as well as (2) an explanation of 
the evidence and information required to 
substantiate the DIC claim based on the 
conditions not yet service connected (the 
elements of service connection for a claim 
based on theories of direct service 
connection, asbestos exposure, and Agent 
Orange exposure).

2.  Obtain treatment records from the West 
Florida Hospital for the period from March 
2006 through April 2006.  Any efforts to 
obtain these records, including any 
negative or positive responses, should be 
documented in the claims folder.  

3.  Obtain treatment records from the 
Pensacola Naval Hospital for the period 
from January 1997 through the present.  
Any efforts to obtain these records, 
including any negative or positive 
responses, should be documented in the 
claims folder.  

4.  Following receipt of any of the above 
records (if available), refer the case to 
a physician with the appropriate medical 
expertise for a VA medical opinion.  The 
reviewing physician must be provided with 
the entire claims folder, including a copy 
of this REMAND.  The opinion should 
reflect that a review of the claims folder 
was completed.  After reviewing the 
record, the reviewing VA physician should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's COPD, including chronic 
bronchitis, is etiologically related to 
his military service, including treatment 
for "acute bronchitis" in November 1960, 
"bronchitis" in May 1962, and "chronic 
bronchitis" in November 1969.  The 
examiner should also, if possible, 
indicate whether the veteran's COPD, 
including chronic bronchitis, had its 
onset during active military service.  A 
detailed rationale, including pertinent 
findings from the record, should be 
provided for all opinions.  If any of the 
above issues cannot be determined on a 
medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the reviewing 
physician should clearly and specifically 
so specify in the medical opinion, with an 
explanation as to why this is so.  

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
appellant has submitted evidence 
sufficient to warrant entitlement to the 
benefit sought.  Unless the benefit sought 
on appeal is granted, the appellant and 
her representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



